
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1


     PURCHASE AGREEMENT

between

US SEARCH.COM INC.,
a Delaware corporation,

and

the Purchasers set forth on the signature pages hereto

--------------------------------------------------------------------------------

Dated
December 20, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


    THIS PURCHASE AGREEMENT (this "Agreement") is made as of December 20, 2001,
by and between US SEARCH.com Inc., a Delaware corporation (the "Company"), and
the purchasers listed on the signature pages hereto (each a "Purchaser" and
collectively, the "Purchasers").

    NOW, THEREFORE, the parties hereto hereby agree as follows.


ARTICLE I.

DEFINITIONS


    As used in this Agreement, the following terms shall have the following
meanings:

    "Affiliate" shall mean, with respect to any person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person and, in the case of a person who is an
individual, shall include (i) members of such specified person's immediate
family (as defined in Instruction 2 of Item 404(a) of Regulation S-K under the
Securities Act) and (ii) trusts, the trustee and all beneficiaries of which are
such specified person or members of such person's immediate family as determined
in accordance with the foregoing clause (i). For the purposes of this
definition, "control," when used with respect to any person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "affiliated," "controlling" and "controlled" have meanings
correlative to the foregoing.

    "Agreement" shall have the meaning set forth in the Preamble.

    "Applicable Law" shall mean, with respect to any person, any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any
Governmental Authority to which such person or any of its subsidiaries is bound
or to which any of their respective properties is subject.

    "Benefit Plan" shall have the meaning set forth in Section 3.9 hereof.

    "Business Days" shall mean a day other than a Saturday or Sunday or any
federal holiday.

    "Charter" with respect to any corporation shall mean the certificate of
incorporation or articles of incorporation of such corporation.

    "Closing" shall have the meaning set forth in Section 2.3 hereof.

    "Closing Date" shall mean December 20, 2001.

    "Code" shall have the meaning set forth in Section 3.9 hereof.

    "Commission" shall mean the United States Securities and Exchange
Commission.

    "Commitment" shall have the meaning set forth in Section 3.14 hereof.

    "Common Stock" shall mean the common stock, par value $.001 per share, of
the Company.

    "Company" shall have the meaning set forth in the Preamble.

    "Documents" shall mean (i) this Agreement, (ii) the Registration Rights
Agreement, (iii) the Notes and (iv) the Warrants.

    "Employee" shall have the meaning set forth in Section 3.9 hereof.

    "Environmental Claim" shall have the meaning set forth in Section 3.13(c)
hereof.

    "Environmental Laws" shall have the meaning set forth in Section 3.13(a)
hereof.

    "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

--------------------------------------------------------------------------------

    "ERISA Affiliate" shall mean with respect to any person (within the meaning
of Section 3(9) of ERISA), any other person that would be regarded together with
such person as a single employer under Section 414(b), (c), (m) or (o) of the
Code.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

    "GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, which are in effect from time to time,
consistently applied.

    "Governmental Authority" shall mean any foreign, Federal, state or local
court or governmental or regulatory authority.

    "Indebtedness" shall mean, with respect to any person, the aggregate amount
of, without duplication, the following: (i) all obligations for borrowed money;
(ii) all obligations evidenced by bonds, debentures, notes or other similar
instruments; (iii) all obligations to pay the deferred purchase price of
property or services, except trade payables, accrued commissions and other
similar accrued current liabilities in respect of such obligations, if such
liabilities are not overdue and arise in the ordinary course of business or are
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been made on the books of the Company; (iv) all
capitalized lease obligations; (v) all obligations or liabilities of any other
person or persons secured by a Lien on any asset owned by such person or persons
whether or not such obligation or liability is assumed; (vi) all obligations of
such person or persons, contingent or otherwise, in respect of any letters of
credit or bankers' acceptances; and (vii) all guarantees in respect of
obligations in clauses (i) – (vi); provided, however, that the term Indebtedness
shall not include Taxes and other governmental charges which are not yet due and
owing, or are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been made on the books of the Company.

    "Indemnified Party" shall have the meaning set forth in Section 8.1(c)
hereof.

    "Indemnifying Party" shall have the meaning set forth in Section 8.1(c)
hereof.

    "IRS" shall have the meaning set forth in Section 3.9 hereof.

    "Lien" shall mean any pledge, lien, claim, restriction, charge or
encumbrance of any kind.

    "Material Adverse Effect" shall mean a material adverse effect (i) on the
business, operations, prospects, properties, earnings, assets, liabilities or
condition (financial or other) of the Company and Screening Services, taken as a
whole, or (ii) on the ability of the Company or Screening Services to perform
its obligations hereunder or under any of the other Documents.

    "Materials of Environmental Concern" shall have the meaning set forth in
Section 3.13(a) hereof.

    "Multiemployer Plan" shall have the meaning set forth in Section 3.9 hereof.

    "Notes" shall have the meaning set forth in Section 2.1 hereof.

    "Notices" shall have the meaning set forth in Section 8.2 hereof.

    "PBGC" shall have the meaning set forth in Section 3.9 hereof.

    Permitted Liens" means: (i) liens for Taxes and other governmental charges
and assessments arising in the ordinary course of business which are not yet due
and payable, (ii) liens of landlords and liens of carriers, warehousemen,
mechanics and materialmen and other like liens arising in the ordinary course of
business for sums not yet due and payable, (iii) other liens or imperfections on
property which are not material in amount, do not interfere with, and are not
violated by, the consummation of the

2

--------------------------------------------------------------------------------

transactions contemplated by this Agreement, and do not impair the marketability
of, or materially detract from the value of or materially impair the existing
use of, the property affected by such lien or imperfection and (iv) liens
pursuant to the Loan and Security Agreement entered into as of September 12,
2001 by and between Imperial Bank and the Company.

    "Permitted Transferee" shall mean: (i) any officer, director, partner or
member of, or person controlling, such Purchaser or (ii) any other person that
is (x) an Affiliate of a general partner, investment manager or investment
advisor of such Purchaser, (y) an Affiliate of such Purchaser or a Permitted
Transferee of an Affiliate of such Purchaser, or (z) an investment fund,
investment account or investment entity whose investment manager, investment
advisor or general partner thereof is a Purchaser or a Permitted Transferee of
such Purchaser.

    "Person" shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.

    "Purchasers" shall have the meaning set forth in the Preamble.

    "Registration Rights Agreement" shall mean the Registration Rights Agreement
dated as of December 20, 2001, among the Company and the Purchasers,
substantially in the form attached as Exhibit C hereto.

    "Screening Services" shall have the meaning set forth in Section 3.3(a)
hereof.

    "SEC Documents" shall have the meaning set forth in Section 3.7 hereof.

    "Securities" shall mean the Notes , the Warrants and the Common Stock.

    "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

    "Subsidiary" shall mean, with respect to any person, (a) a corporation a
majority of whose capital stock with voting power, under ordinary circumstances,
to elect directors is at the time, directly or indirectly, owned by such person,
by a subsidiary of such person, or by such person and one or more subsidiaries
of such person, (b) a partnership in which such person or a subsidiary of such
person is, at the date of determination, a general partner of such partnership,
or (c) any other person (other than a corporation) in which such person, a
subsidiary of such person or such person and one or more subsidiaries of such
person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest, (ii) the power to elect or direct the
election of the directors or other governing body of such person, or (iii) the
power to direct or cause the direction of the affairs or management of such
person. For purposes of this definition, a person is deemed to own any capital
stock or other ownership interest if such person has the right to acquire such
capital stock or other ownership interest, whether through the exercise of any
purchase option, conversion privilege or similar right.

    "Taxes" shall mean all foreign, Federal, State and local taxes, including
any interest, penalties or additions to tax that may become payable in respect
thereof, imposed by any Governmental Authority, which taxes shall include,
without limiting the generality of the foregoing, all income taxes, payroll and
employee withholding taxes, unemployment insurance, social security, sales and
use taxes, excise taxes, franchise taxes, gross receipts taxes, occupation
taxes, real and personal property taxes, stamp taxes, transfer taxes, workmen's
compensation taxes and other obligations of the same or a similar nature,
whether arising before, on or after the Closing Date.

    "Tax Returns" shall mean all returns, declarations, statements, schedules,
forms, reports, information returns or other documents (including any related or
supporting information), and any

3

--------------------------------------------------------------------------------

amendments thereto, filed or required to be filed with any Governmental
Authority in connection with the determination, assessment, collection or
administration of any Taxes.

    "Warrants" shall have the meaning set forth in Section 2.1 hereof.


ARTICLE II.

SALE AND PURCHASE OF SECURITIES


    Section 2.1  Authorization of Securities.  On or before the Closing, the
Company shall have authorized the issue and sale of $3,500,000 aggregate
principal amount of its 8% Convertible Promissory Notes due December 20, 2002
(the "Notes"), which shall be issued substantially in the form attached hereto
as Exhibit A.

    On or before the Closing, the Company shall have authorized the issue and
sale of its Warrants (the "Warrants") to purchase an aggregate of up to
1,117,497 shares of its Common Stock, which shall be issued substantially in the
form of Exhibit B hereto.

    Section 2.2  Sale and Purchase of Securities.  In reliance upon the
representations and warranties made by the Purchasers in Article 4 hereof, and
subject to the terms and conditions set forth in this Agreement, the Company
hereby agrees to sell to each of the Purchasers and each Purchaser, severally
and not jointly, agrees to purchase from the Company, the aggregate principal
amount of Notes and number of Warrants set forth opposite its name in Schedule 1
hereto, at an aggregate purchase price of $3,500,000.

    Section 2.3  Closing.  

    (a) The sale and purchase of the Notes and Warrants (the "Closing") shall
take place at 9:00 a.m., Los Angeles time, on December 20, 2001, or such other
date as promptly thereafter as of which all of the conditions relating to the
Closing set forth in Article VII hereof shall have been satisfied or duly waived
or at such other time and date as the parties hereto shall agree in writing (the
"Closing Date"), at the offices of Latham & Watkins, 633 West Fifth Street, Los
Angeles, California 90071 or at such other place as the parties hereto shall
agree in writing.

    (b) On the Closing Date (i) the Purchasers shall deposit into a bank account
designated by the Company on such Closing Date, by wire transfer of immediately
available funds, an amount equal to the aggregate purchase price of the Notes
and Warrants being purchased from the Company pursuant to Section 2.2 hereof and
(ii) the Company shall deliver to the Purchasers, against payment of the
purchase price therefor, the Notes and Warrants being purchased by each of the
Purchasers pursuant to Section 2.2 hereof. The Notes and Warrants to be
delivered to each Purchaser shall be in the name of such Purchaser or its
nominee or designee and in such denominations as such Purchaser shall request
not later than one business day prior to the Closing Date.


ARTICLE III.

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


    The Company hereby represents and warrants to each of the Purchasers as
follows:

    Section 3.1  Organization and Standing.  The Company is duly incorporated,
validly existing and in good standing as a domestic corporation under the laws
of the State of Delaware and has all requisite corporate power and authority to
own its properties and assets and to carry on its business as it is now being
conducted and as proposed to be conducted. The Company is duly qualified to
transact business as a foreign corporation and is in good standing in each
jurisdiction in which the character of the

4

--------------------------------------------------------------------------------

properties owned or leased by it or the nature of its business makes such
qualification necessary, except where the failure to so qualify or be in good
standing could not, individually or in the aggregate, or together with such
failure of Screening Services referred to in Section 3.3(a) below reasonably be
expected to have a Material Adverse Effect.

    Section 3.2  Capital Stock.  As of the Closing Date, the authorized capital
stock of the Company will consist solely of (a) 150,000,000 shares of Common
Stock, of which (i) 18,029,355 shares are issued and outstanding and (ii) a
sufficient number of shares have been reserved for issuance upon the conversion
of the Notes and Warrants and (b) 1,000,000 shares of Preferred Stock, of which
203,113 shares of Series A-1 Preferred Stock are issued and outstanding (without
giving effect to the pay-in-kind dividends with respect thereto). As of the
Closing Date, each share of capital stock of the Company that is issued and
outstanding is duly authorized, validly issued, fully paid and nonassessable.
Upon conversion of any Notes or Warrants in accordance with their terms, all of
the Common Stock issued upon such conversion will be duly authorized, validly
issued, fully paid and nonassessable. Schedule 3.2(a) sets forth a true and
complete table of (i) the capitalization of the Company as of the Closing Date,
(ii) a pro forma capitalization of the Company assuming the exercise of all of
the Warrants. Except as set forth on Schedule 3.2(b) or as contemplated by this
Agreement, as of the Closing Date there are (a) no outstanding options,
warrants, agreements, conversion rights, preemptive rights or other rights to
subscribe for, purchase or acquire any issued or unissued shares of capital
stock of the Company and (b) no restrictions upon the voting or transfer of any
shares of capital stock of the Company pursuant to its Charter, Amended and
Restated Bylaws or other governing documents or any agreement or other
instruments to which it is a party or by which it is bound.

    Section 3.3  Subsidiary.  

    (a) The Company's only Subsidiary is US Search Screening Services, Inc., a
Delaware corporation ("Screening Services"). The Company directly owns 100% of
the fully diluted capital stock of Screening Services.

    (b) Screening Services is duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted and as proposed to be conducted. Screening Services is duly
qualified to do business as a foreign corporation in every jurisdiction in which
the character of the properties owned or leased by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to so qualify could not, individually or in the aggregate, or together
with such failure of the Company referred to in Section 3.1 above, reasonably be
expected to have a Material Adverse Effect.

    (c) The outstanding shares of capital stock of Screening Services have been
duly authorized and validly issued and are fully paid and nonassessable. Except
as set forth on Schedule 3.3, (i) all of the shares of Screening Services are
owned of record and beneficially, directly or indirectly, by the Company, free
and clear of all Liens and (ii) there are no outstanding options, warrants,
agreements, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any issued or unissued shares of capital
stock of Screening Services.

    Section 3.4  Authorization; Enforceability.  The Company has the corporate
power to execute, deliver and perform its obligations under each of the
Documents and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of each of the Documents and to
consummate the transactions contemplated hereby and thereby. No other corporate
proceedings on the part of the Company are necessary therefor. The Company has
duly executed and delivered this Agreement. This Agreement constitutes, and each
of the other Documents, when executed and delivered by the Company and, assuming
due execution by the other parties hereto and thereto, will constitute legal,
valid and binding obligations of the Company enforceable against it in
accordance with their terms, except as rights to indemnity and contribution may
be limited by state or federal securities

5

--------------------------------------------------------------------------------

laws or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

    Section 3.5  No Violation; Consents.  

    (a) The execution, delivery and performance by the Company of each of the
Documents and the consummation of the transactions contemplated hereby and
thereby does not and will not contravene any Applicable Law. The execution,
delivery and performance by the Company of each of the Documents and the
consummation of the transactions contemplated hereby and thereby (i) will not
(x) violate, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any contract, lease, loan agreement, Benefit Plan,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company or Screening Services is a party or by which either of them
is bound or to which either of their properties or assets is subject or (y)
result in the creation or imposition of any Lien (other than a Permitted Lien)
upon any of the properties or assets of any of them or (z) permit or cause the
acceleration of the maturity of any debt or obligation of the Company or
Screening Services in an amount exceeding, in the aggregate, $500,000, and (ii)
will not violate any provision of the Charter or the Amended and Restated Bylaws
of the Company or Screening Services.

    (b) Except as set forth on Schedule 3.5(b), no consent, authorization or
order of, or filing or registration with, any Governmental Authority or other
person is required to be obtained or made by the Company or Screening Services
for the execution, delivery and performance of any of the Documents, or the
consummation of any of the transactions contemplated hereby or thereby, except
(i) for those consents or authorizations required for the Closing that will have
been obtained or made on or prior to the Closing Date, or (ii) where the failure
to obtain such consents, authorizations or orders, or make such filings or
registrations, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

    Section 3.6  Litigation.  Except as set forth on Schedule 3.6, there are no
pending or, to the best knowledge of the Company, threatened claims, actions,
suits, labor disputes, grievances, administrative or arbitration or other
proceedings or, to the best knowledge of the Company, investigations against the
Company, Screening Services or their respective assets or properties before or
by any Governmental Authority or before any arbitrator that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
None of the transactions contemplated by any of the Documents is restrained or
enjoined (either temporarily, preliminarily or permanently), and no material
adverse conditions have been imposed thereon by any Governmental Authority or
arbitrator. None of the Company, Screening Services or any of their respective
assets or properties, is subject to any order, writ, judgment, award, injunction
or decree of any Governmental Authority or arbitrator, that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

    Section 3.7  SEC Documents; Financial Statements.  

    (a) Since June 24, 1999, (i) the Company has filed all forms, reports and
documents with the Commission (including all exhibits thereto) required under
the Securities Act or the Exchange Act or the rules and regulations promulgated
thereunder (collectively, the "SEC Documents"), each of which complied in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act as in effect on the dates so filed and (ii) no event of which the
Company has knowledge has occurred which the Company reasonably believes
requires the filing of a Form 8-K with the Commission and which has not been
filed. None of the SEC Documents (as of their respective filing dates) contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company

6

--------------------------------------------------------------------------------

has heretofore made available to each of the Purchasers copies of each of the
SEC Documents (other than exhibits or schedules to the SEC Documents).

    (b) The financial statements contained in the SEC Documents: (i) comply as
to form in all material respects with the published rules and regulations of the
Commission applicable thereto; (ii) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered, except as may be
indicated in the notes to such financial statements and (in the case of
unaudited statements) as permitted by Form 10-Q of the Commission, and except
that unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end audit adjustments (which will not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect); and
(iii) fairly present the consolidated financial position of the Company as of
the respective dates thereof and the consolidated results of operations and cash
flows of the Company for the periods covered thereby.

    (c) No representation or warranty of the Company contained in any document,
certificate or written statement furnished or made available to the Purchasers
by or at the direction of the Company for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state any material fact (known to the Company, in the
case of information not furnished by them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There are no facts known to the
Company (other than matters of a nature affecting the general economy) that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and that have not been disclosed in the SEC Documents,
this Agreement or in such other documents, certificates and statements furnished
to the Purchasers for use in connection with the transactions contemplated by
this Agreement.

    Section 3.8  Change in Condition.  To the best knowledge of the Company,
there is no event, condition, circumstance or development which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

    Section 3.9  Employee Benefit Plans and Labor Matters.  

    (a) For purposes of this Agreement:

    (i)  "Benefit Plan" means any employee benefit plan, arrangement, policy or
commitment, including, without limitation, any employment, consulting, severance
or deferred compensation agreement, executive compensation, bonus, incentive,
pension, profit-sharing, savings, retirement, stock option, stock purchase or
severance pay plan, life, health, disability or accidental death and
dismemberment insurance plan, any holiday and vacation practice or any other
employee benefit plan, within the meaning of section 3(3) of ERISA, whether
formal or informal, written or oral and whether legally binding or not, that is
maintained, administered or contributed to or was maintained, administered or
contributed to at any time by the Company or any of its ERISA Affiliates for the
benefit of any employee, former employee, consultant, officer or director of the
Company or any ERISA Affiliate;

    (ii) "Code" means the Internal Revenue Code of 1986, as amended;

    (iii) "Employee" means any individual employed by the Company or any of its
ERISA Affiliates;

    (iv) "IRS" means the United States Internal Revenue Service; and

    (v) "PBGC" means the Pension Benefit Guaranty Corporation.

    (b) Schedule 3.9(b) lists all Benefit Plans. With respect to each such plan,
the Company has delivered or made available to the Purchasers correct and
complete copies of (i) all plan texts and

7

--------------------------------------------------------------------------------

agreements and related trust or other funding arrangements (including all
amendments thereto); (ii) all summary plan descriptions and material employee
communications; (iii) the annual report and actuarial report (including all
schedules thereto) if required under ERISA or other applicable law, for the last
three most recently completed plan years; (iv) the most recent annual audited
financial statement; (v) if the plan is intended to qualify under Code section
401(a) or 403(a), the most recent determination letter, if any, received from
the IRS; and (vi) all material communications with any Governmental Authority
(including, without limitation, the PBGC and the IRS).

    (c) There are no Benefit Plans that (i) are subject to any liability under
Code Section 412, ERISA Section 302 or Title IV of ERISA and no condition exists
that presents a material risk to the Company or any ERISA Affiliate of incurring
such liability; (ii) are intended to qualify under Code Section 401(a) or
403(a); or (iii) provide benefits to current or former Employees beyond their
retirement or other termination of service (other than coverage mandated by Code
Section 4980B and Part 6 of Title I of ERISA), or are self-insured "multiple
employer welfare arrangements," as such term is defined in Section 3(40) of
ERISA.

    (d) Except as set forth on Schedule 3.9(d), each Benefit Plan conforms in
all material respects to, and its administration is in all material respects in
compliance with, its terms and all Applicable Law, including but not limited to
ERISA and the Code.

    (e) The consummation of the transactions contemplated by this Agreement will
not (i) entitle any current or former Employee or officer of the Company or any
ERISA Affiliate to severance pay, unemployment compensation or any similar
payment; or (ii) accelerate the time of payment or vesting of any right or
privilege, or increase the amount of any compensation due to, any current or
former Employee or officer.

    (f)  No Benefit Plan is a "multiple employer plan" or a "multiemployer plan"
within the meaning of the Code or ERISA.

    (g) In the six years preceding the date hereof, (i) no Benefit Plan that is
or was subject to Title IV of ERISA has been terminated; (ii) no reportable
event within the meaning of Section 4043 of ERISA has occurred; (iii) no filing
of a notice of intent to terminate such a Benefit Plan has been made; (iv) the
PBGC has not initiated any proceeding to terminate any such Benefit Plan and no
condition exists that presents a material risk that such proceeding will be
initiated; and (v) no prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code) has occurred.

    (h) Except as set forth on Schedule 3.9(h), neither the Company nor
Screening Services has any existing arrangement with any of its Employees
providing for an excise tax gross up in respect of any excise taxes imposed by
Section 4999 of the Code.

8

--------------------------------------------------------------------------------



    (i)  Except as set forth on Schedule 3.9(i), none of the Company, Screening
Services or any ERISA Affiliate has any commitment or formal plan, whether
legally binding or not, to create any additional employee benefit plan or modify
or change any existing Benefit Plan that would affect any Employee or former
Employee.

    (j)  Except as set forth on Schedule 3.9(j), (i) no amounts payable under
the Benefit Plans will fail to be deductible for federal income tax purposes by
virtue of Section 162(a)(1), 162(m) or 280G of the Code and (ii) all
contributions (including all employer contributions and employee salary
reduction contributions) required to be made to any Benefit Plan by applicable
law or regulation or by any plan document or other contractual undertaking, and
all premiums due or payable with respect to insurance policies funding any
Benefit Plan, have been timely made or paid in full or, to the extent not
required to be made or paid on or before the date hereof, have been fully
reflected on the financial statements. Each Benefit Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA is either (i) funded through an
insurance company contract and is not a "welfare benefit fund" with the meaning
of Section 419 of the Code or (ii) unfunded.

    (k) Except as set forth on Schedule 3.9(k):

    (i)  there is no labor strike, dispute, slowdown, stoppage or lockout
actually pending, or to the knowledge of the Company or Screening Services,
threatened against or affecting the Company or Screening Services and during the
past five years there has not been any such action;

    (ii) to the knowledge of the Company and Screening Services, there are no
union claims to represent the employees of the Company or any of its
Subsidiaries;

    (iii) the Company is not a party to or bound by any collective bargaining or
similar agreement with any labor organization, or work rules or practices agreed
to with any labor organization or employee association applicable to employees
of the Company;

    (iv) the employees of the Company are not represented by any labor
organization and the Company does not have any knowledge of any current union
organizing activities among the employees of the Company, nor does any question
concerning representation exist concerning such employees;

    (v) true, correct and complete copies of all written personnel policies,
rules and procedures applicable to employees of the Company have heretofore been
delivered to the Purchasers;

    (vi) the Company is, and has at all times been, in material compliance with
all applicable laws respecting employment and employment practices, terms and
conditions of employment, wages, hours of work and occupational safety and
health, and are not engaged in any unfair labor practices as defined in the
National Labor Relations Act or other applicable law, ordinance or regulation;

    (vii) there is no unfair labor practice charge or complaint against the
Company pending or, to the knowledge of the Company, threatened before the
National Labor Relations Board or any similar state or foreign agency;

    (viii) there is no grievance or arbitration proceeding arising out of any
collective bargaining agreement or other grievance procedure relating to the
Company;

    (ix) to the knowledge of the Company, no charges with respect to or relating
to the Company are pending before the Equal Employment Opportunity Commission or
any other agency responsible for the prevention of unlawful employment
practices;

9

--------------------------------------------------------------------------------

    (x) to the knowledge of the Company, no federal, state, local or foreign
agency responsible for the enforcement of labor or employment laws intends to
conduct an investigation with respect to or relating to the Company and no such
investigation is in progress; and

    (xi) there are no complaints, controversies, lawsuits or other proceedings
pending or, to the knowledge of the Company, any applicant for employment or
classes of the foregoing alleging breach of any express or implied contract or
employment, any law or regulation governing employment or the termination
thereof or other discriminatory, wrongful or tortious conduct in connection with
the employment relationship. Except as set forth in Schedule 3.9(k)(xi), there
are no employment contracts or severance agreements with any employees of the
Company. The execution of this Agreement and the consummation of the
transactions contemplated hereby shall not result in a breach or other violation
of any collective bargaining agreement to which the Company is a party.

    (xii) Since the enactment of the WARN Act, the Company has not effectuated
(i) a "plant closing" (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of the Company, or (ii) a "mass layoff" (as defined in
the WARN Act) affecting any site of employment or facility of the Company; nor
has the Company been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law. Except as set forth in Schedule 3.9(k)(xii), none of
the employees of the Company has suffered an "employment loss" (as defined in
the WARN Act) with regard to their employment with the Company since March 1,
1995.

    Section 3.10  Properties.  Except as otherwise stated in the SEC Documents
filed and publicly available prior to the date hereof, the Company and Screening
Services have good and marketable title, free and clear of all liens,
encumbrances or claims of which the Company has knowledge to all of its real and
personal property, except Permitted Liens and where such liens, encumbrances and
equities could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and, except as otherwise stated in the SEC
Documents filed and publicly available prior to the date hereof, the Company and
Screening Services have valid and enforceable leases to all of the real and
personal property described in the SEC Documents as under lease to it except
where such invalidity or unenforceability of such leasehold interests could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

    Section 3.11  Compliance with Laws, other Instruments, etc.  The operations
of the Company have been conducted in accordance with all Applicable Laws,
including, without limitation, all Applicable Laws relating to consumer
protection, currency exchange, employment (including, without limitation, equal
opportunity and wage and hour), safety and health, environmental protection,
conservation, wetlands, architectural barriers to the handicapped, fire, zoning
and building, occupation safety, pension and securities, except for violations
or failures so to comply, if any, that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the SEC Documents filed and publicly available prior to the date
hereof, the Company has not received notice of any violation of or noncompliance
with any Applicable Laws except for notices of violations or failures so to
comply, if any, that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company,
except as disclosed in Schedule 3.11, there are no proposed or pending federal
privacy laws or regulations, nor, to the knowledge of the Company, any proposed
or pending state privacy laws or regulations, which if enacted in the form
drafted as of the Closing would prevent the Company from pursuing their current
lines of business, except in such instances which would not individually or in
the aggregate have a Material Adverse Effect.

10

--------------------------------------------------------------------------------

    Section 3.12  Tax Matters.  Except as set forth in Schedule 3.12:

    (a) The Company and Screening Services have duly and properly filed, or will
duly and properly file, on a timely basis, all material Tax Returns which were
or will be required to be filed by them for all periods ending on or before the
Closing Date. All such Tax Returns of the Company and Screening Services were
(or will be) true, correct and complete in all material respects when filed. The
Company and Screening Services have paid all material Taxes required to be paid
by them for periods ending on or before any Closing Date, or with respect to any
period that ends after the Closing Date, the portion of such period up to and
including the Closing Date, other than those Taxes being contested in good faith
or those Taxes currently payable without penalty or interest, in each case for
which an adequate reserve or accrual has been established in the financial
statements of the Company in accordance with GAAP.

    (b) All material Taxes that the Company and Screening Services are or were
required by law to withhold or collect through the Closing Date have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Authority. There are no Liens with respect to Taxes upon any of the
properties or assets, real or personal, tangible or intangible, of the Company
and Screening Services except for statutory liens for Taxes not yet due or
delinquent.

    (c) Neither the Company nor Screening Services is currently the beneficiary
of any waivers or extensions with respect to any Tax Returns, no Tax Returns of
the Company are currently under audit or examination by any Governmental
Authority and to the best knowledge of the Company and Screening Services, no
such audit or examination is threatened. No issue was raised in any audit or
examination of Tax Returns by any Governmental Authority that, if raised with
respect to any period not so audited or examined, could be expected to result in
a proposed deficiency.

    (d) Neither the Company nor Screening Services is party to, bound by or has
an obligation under, any Tax allocation, Tax indemnity, or Tax sharing agreement
or similar contract arrangement. Neither the Company nor Screening Services (i)
has been a member of an affiliated group filing a consolidated Tax Return (other
than a group the common parent of which was the Company) or (ii) has any
liability for the Taxes of any person (other than the Company and Screening
Services) under Treasury Regulation 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract, agreement to
indemnify or otherwise. Neither the Company nor Screening Services has any
obligation by contract, agreement, arrangement or otherwise to permit any
person, other than the Company and Screening Services, to use the benefit of a
refund, credit or offset of Tax of any of the Company and Screening Services.

    (e) Neither the Company nor Screening Services has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the period specified in Section 897(c)(1)(A)(ii) of the Code.

    (f)  Neither the Company nor Screening Services has filed (or will file
prior to any Closing) a consent under Section 341(f) of the Code.

    Section 3.13  Environmental Matters.  

    (a) The Company and Screening Services are in compliance in all material
respects with all applicable federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment, including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata, and natural resources (together
"Environmental Laws" and including, without limitation, laws and regulations
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic or hazardous substances or wastes,
petroleum and petroleum products, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead or lead-based paints or materials, or radon
("Materials of

11

--------------------------------------------------------------------------------

Environmental Concern")), or otherwise relating to the manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern, or the preservation of the
environment or mitigation of adverse effects thereon and each law and regulation
with regard to record keeping, notification, disclosure, and reporting
requirements respecting Materials of Environmental Concern. Each of the Company
and Screening Services possess all permits and other governmental authorizations
required under all applicable Environmental Laws, and is in compliance in all
material respects with the terms and conditions thereof. All permits and other
governmental authorizations currently held by the Company and Screening Services
pursuant to the Environmental Laws are identified in Schedule 3.13(a).

    (b) Neither the Company nor Screening Services has received any
communication (written or oral), whether from a Governmental Authority, citizens
group, employee or otherwise, that alleges that the Company or Screening
Services are not in full compliance with any Environmental Laws and, to the best
knowledge of the Company, there are no circumstances that may prevent or
interfere with such full compliance in the future.

    (c) There is no claim, action, written or oral notice or cause of action
pending or, to the best knowledge of the Company, any investigation or notice of
violation threatened (together, "Environmental Claim") by any person or entity
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by the Company or Screening Services or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law, that in either case is pending or threatened against the
Company or Screening Services or against any person or entity whose liability
for any Environmental Claim the Company or Screening Services has retained or
assumed either contractually or by operation of law.

    (d) To the best knowledge of the Company, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that could form the basis of any
Environmental Claim against the Company or Screening Services or, to the
Company's or Screening Services best knowledge after due inquiry, against any
person or entity whose liability for any Environmental Claim the Company or
Screening Services has retained or assumed either contractually or by operation
of law.

    (e) Without in any way limiting the generality of the foregoing, (i) there
are no on-site or off-site locations where the Company or Screening Services has
(previously or currently) stored, disposed or arranged for the disposal of
Materials of Environmental Concern, (ii) there are no underground storage tanks
located on any property owned, leased, operated or controlled by the Company or
Screening Services, (iii) there is no asbestos contained in or forming part of
any building, building component, structure or office space owned, leased,
operated or controlled by the Company or Screening Services, and (iv) there are
no PCBs or PCB-containing items are used or stored at any property owned,
leased, operated or controlled by the Company or Screening Services.

    (f)  The Company and Screening Services have provided to the Purchasers all
assessments, reports, data, results of investigations or audits, and other
information that is in the possession of or reasonably available to the Company
or Screening Services regarding environmental matters pertaining to or the
environmental condition of the business of the Company or Screening Services, or
the compliance (or noncompliance) by the Company or Screening Services with any
Environmental Laws.

12

--------------------------------------------------------------------------------

    (g) Neither the Company nor Screening Services is required by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
effectiveness of any transactions contemplated hereby, (i) to perform a site
assessment for Materials of Environmental Concern, (ii) to remove or remediate
Materials of Environmental Concern, (iii) to give notice to or receive approval
from any Governmental Authority, or (iv) to record or deliver to any person or
entity any disclosure document or statement pertaining to environmental matters.

    Section 3.14  Enforceability of Contracts; Material Contracts.  Except as
set forth on Schedule 3.14, there are no other contracts material, individually
or in the aggregate, to the business, operations, properties, prospects or
financial condition of the Company or Screening Services (collectively, the
"Commitments"). To the Company's best knowledge, neither the Company nor
Screening Services is in default in respect of any Commitment, and no event has
occurred which, with due notice or lapse of time or both, would constitute such
a default, except for any such defaults that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Company, after due inquiry, no other party to any of the
Commitments is in default in respect thereof, and no event has occurred which,
with due notice or lapse of time or both, would constitute such a default,
except for any such defaults that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

    Section 3.15  Brokers.  Neither the Company nor Screening Services or their
respective agents and representatives have incurred any obligation or liability,
contingent or otherwise, for brokerage or finders' fees, agents' commissions,
investment banking fees, or other similar payment in connection with this
Agreement.

    Section 3.16  Outstanding Indebtedness; Liens.  

    (a) Schedule 3.16(a) sets forth and identifies in reasonable detail all
individual items of outstanding short-term and long-term Indebtedness of the
Company and Screening Services in excess of $25,000 incurred or otherwise not
listed on the most recent financial statement received by the Purchasers,
including all notes issued by the Company or Screening Services to finance the
acquisition of real or personal property, prior to and after giving effect to
the transactions contemplated by this Agreement.

    (b) Except as set forth on Schedule 3.16(b), there are no Liens outstanding
on the date hereof and there will be no Liens outstanding as of the Closing on
any property or asset of the Company or Screening Services.

    Section 3.17  Related-Party Transactions.  

    (a) Except as set forth in the Company's SEC Documents,

    (i)  no employee, officer, stockholder, director or consultant of the
Company or member of his or her immediate family (defined as parents, spouse,
siblings or lineal descendents) is indebted to the Company, and the Company is
not indebted (or committed to make any loans or extend or guarantee any credit)
to any of them;

    (ii) to the knowledge of the Company, no employee, officer, stockholder,
director or consultant of the Company has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, except stock ownership by employees, officers,
stockholders or directors of the Company and members of their immediate families
in publicly traded companies; and

    (iii) no officer, stockholder or director or any member of their immediate
families is, directly or indirectly, interested in any contract (other than the
Documents) with the Company.

13

--------------------------------------------------------------------------------

    (b) Except for the Documents or as set forth on Schedule 3.17(b), the
Company has not entered into any side letters, agreements or other arrangements
with any existing or prospective stockholder.

    Section 3.18  Offering Exemption.  Assuming the truth and accuracy of such
Purchaser's representations and warranties contained in Section 4, the offer and
sale of the Warrants as contemplated hereby and the issuance and delivery to
such Purchaser of the Warrants and the shares of Common Stock issuable upon the
conversion of the Warrants are exempt from registration under the Securities Act
of 1933, as amended (the "Securities Act"), and under applicable state
securities and "blue sky" laws, as currently in effect.

    Section 3.19  Company Status.  The Company is not (i) a "public utility
holder company" or a "holding company" as defined in the Public Utility Holding
Company Act of 1935, as amended, (ii) a "public utility" as defined in the
Federal Power Act, as amended, or (iii) an "investment company" as defined in
the Investment Company Act of 1940, as amended.

    Section 3.20  Proprietary Rights.  

    (a) Except as set forth on Schedule 3.20(a): (i) the Company is the sole
owner, free and clear of any lien or encumbrance, of, or has a valid license,
without the payment of any royalty except with respect to off-the-shelf software
and otherwise on commercially reasonable terms, to all U.S. and foreign
trademarks, service marks, logos, designs, trade names, internet domain names
and corporate names, patents, registered designs, copyrights, computer software
and databases, whether or not registered, web sites and web pages and related
items (and all intellectual property and proprietary rights incorporated
therein) and all other trade secrets, research and development, formulae,
know-how, proprietary and intellectual property rights and information,
including all grants, registration and applications relating thereto
(collectively, the "Proprietary Rights") necessary or advisable for the conduct
of its business as now conducted or as presently proposed to be conducted (such
Proprietary Rights owned by or licensed to the Company collectively, the
"Company Rights"); (ii) the Company has taken, and will take all actions which
are necessary or advisable in order to protect the Company Rights, and to
acquire Proprietary Rights, consistent with prudent commercial practices in the
relevant industry; (iii) the Company's rights in the Company Rights are valid
and enforceable; (iv) the Company has received no demand, claim, notice or
inquiry from any Person in respect of the Company Rights which challenges,
threatens to challenge or inquires as to whether there is any basis to
challenge, the validity of, or the rights of the Company in, any such Company
Rights, and the Company knows of no basis for any such challenge; (v) the
Company is not in violation or infringement of, and has not violated or
infringed, any Proprietary Rights of any other Person; (vi) to the knowledge of
the Company, no Person is infringing any Company Rights; and (vii) except on an
arm's-length basis for value and other commercially reasonable terms, the
Company has not granted any license with respect to any Company Rights to any
Person.

    (b) Schedule 3.20(b) contains a complete and accurate description of the
Company Rights material, individually or in the aggregate, to the operation of
the Company's business and all of the material licenses and other agreements
relating thereto.

    (c) Except as set forth on Schedule 3.20(c), as of the Closing, all of the
Company's employees at or above the level of vice president, and all employees
involved in the invention, creation and development of Proprietary Rights, have
executed a proprietary rights and inventions agreement in the form attached to
Schedule 3.20(c) hereof.

14

--------------------------------------------------------------------------------


ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


    Each of the Purchasers hereby represents and warrants severally and not
jointly to the Company as follows:

    Section 4.1  Authorization; Enforceability; No Violations.  

    (a) Such Purchaser is duly organized and validly existing in good standing
as a partnership under the laws of the jurisdiction of its incorporation or
organization and has all requisite limited partnership power and authority to
own its properties and assets and to carry on its business as it is now being
conducted. Such Purchaser has the power to execute, deliver and perform the
terms and provisions of the Documents and has taken all necessary action to
authorize the execution, delivery and performance by it of such Documents and to
consummate the transactions contemplated hereby and thereby. No other
proceedings on the part of such Purchaser is necessary therefor.

    (b) Such Purchaser has duly executed and delivered this Agreement and, at
the Closing, will have duly executed and delivered the other Documents to which
it is a party. This Agreement constitutes, and the other Documents to which such
Purchaser is a party, when executed and delivered by such Purchaser, and,
assuming the due execution by the other parties hereto and thereto, will
constitute the legal, valid and binding obligations of such Purchaser,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

    Section 4.2  Consents.  No consent, authorization or order of, or filing or
registration with, any Governmental Authority or other person is required to be
obtained or made by such Purchaser for the execution, delivery and performance
by such Purchaser of this Agreement or any of the other Documents or the
consummation by such Purchaser of any of the transactions contemplated hereby or
thereby other than those required for the Closing that will have been made or
obtained on or prior to the Closing Date.

    Section 4.3  Private Placement.  

    (a) Such Purchaser understands that (i) the offering and sale of the
Securities by the Company to such Purchaser is intended to be exempt from
registration under the Securities Act pursuant to section 4(2) thereof and
Regulation D, and (ii) there is no existing public or other market for the
Securities.

    (b) The Securities to be acquired by such Purchaser pursuant to this
Agreement are being acquired for its own account and without a view to making a
distribution thereof in violation of the Securities Act, without prejudice,
however, to its right to sell or otherwise dispose of all or any part of such
Securities in compliance with the provisions of the Securities Act and
applicable state securities or "blue sky" laws.

    (c) Such Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and such Purchaser is capable of bearing the
economic risks of such investment, including a complete loss of its investment
in the Securities.

    (d) Each Purchaser is an "accredited investor," as such term is defined in
Regulation D under the Securities Act.

15

--------------------------------------------------------------------------------

    (e) Such Purchaser has had the opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the Company and the
terms and conditions of this transaction, as well as to obtain any information
requested by such Purchaser. Any questions raised by such Purchaser concerning
the transaction have been answered to the satisfaction of such Purchaser. Such
Purchaser's decision to enter into the transactions contemplated hereby is based
in part on the answers to such questions as such Purchaser has raised concerning
the transaction and on such Purchaser's own evaluation of the risks and merits
of the purchase and the Company's proposed business activities.

    (f)  Such Purchaser acknowledges that the Company and, for purposes of the
opinions to be delivered to such Purchaser pursuant to Section 7.2(j) hereof,
Latham & Watkins will rely, in part, on the accuracy and truth of its
representations in this Section 4.3, and such Purchaser hereby consents to such
reliance.


ARTICLE V.

COVENANTS OF THE COMPANY


    Section 5.1  Compliance with Conditions; Best Efforts.  The Company shall
use its best efforts to cause all of the obligations imposed upon it in this
Agreement to be duly complied with and to cause all conditions precedent to the
obligations of the Company and such Purchaser to be satisfied. Upon the terms
and subject to the conditions of this Agreement, the Company shall use its best
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable consistent with applicable law
to consummate and make effective in the most expeditious manner practicable the
transactions contemplated hereby.

    Section 5.2  Consents and Approvals.  The Company shall (a) use its best
efforts to obtain all necessary consents, waivers, authorizations and approvals
of all Governmental Authorities and of all other persons, firms or corporations
required in connection with the execution, delivery and performance by them of
this Agreement, any other Document or any of the transactions contemplated
hereby or thereby, and (b) diligently assist and cooperate with each Purchaser
in preparing and filing all documents required to be submitted by such Purchaser
to any Governmental Authority in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained by such Purchaser in connection with such
transactions (which assistance and cooperation shall include, without
limitation, timely furnishing to such Purchaser all information concerning the
Company and Screening Services that counsel to such Purchaser reasonably
determines is required to be included in such documents or would be helpful in
obtaining any such required consent, waiver, authorization or approval).

    Section 5.3  Use of Proceeds.  The Company shall use the proceeds from the
sale of the Notes and Warrants hereunder for continued product development,
growth of its sales organization, working capital, acquisition of technology
assets as appropriate and other general corporate purposes.

    Section 5.4  Director and Officer Insurance; "Key Man" Life Insurance.  The
Company has provided and will maintain, and each Purchaser has received copies
of current and effective liability insurance policies, which provide coverage
for the directors and officers of the Company with respect to any liabilities
reasonably incurred in connection with their services for or on behalf of the
Company. The Company will maintain "key man" life insurance on the life of Brent
N. Cohen in the amount of $5,000,000, such policy shall be owned by the Company
and shall name the Company as beneficiary and loss payee and shall not be
cancelable by the Company without prior approval of the Board of Directors,
including the approval of the members thereof nominated by such Purchaser.

    Section 5.5  Agreements with Employees.  The Company shall require the
execution of a proprietary information and assignment of inventions agreement
("Proprietary Rights Agreement"), in the form attached as Exhibit D hereto by
all of the Company's employees at or above the level of vice president, and
other employees involved in the invention, creation or development of
Proprietary Rights, proprietary information and assignment of inventions
agreement.

16

--------------------------------------------------------------------------------



    Section 5.6  Maintenance of Existence.  The Company shall maintain in full
force and effect its corporate existence, rights, governmental approvals and
franchises and all licenses and other rights to use patents, processes,
trademarks, trade names or copyrights owned or possessed by it and deemed by it
to be material to the conduct of its business.

    Section 5.7  Books and Records.  The books of account and other financial
and corporate records of the Company shall be maintained in accordance with good
business and accounting practices.

    Section 5.8  Reservation of Common Stock.  From and after the Closing Date,
the Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issue or delivery upon
conversion of the Notes and Warrants, the maximum number of shares of Common
Stock that may be issuable or deliverable upon such conversion. Such shares of
Common Stock are or will be duly authorized and, when issued or delivered and
against payment therefore, if any, shall be validly issued, fully paid and
non-assessable.

    Section 5.9  Compliance with Law.  The operations of the Company will
continue to be conducted in accordance with all Applicable Laws, including,
without limitation, all Applicable Laws relating to consumer protection,
currency exchange, employment (including, without limitation, equal opportunity
and wage and hour), safety and health, environmental protection, conservation,
wetlands, architectural barriers to the handicapped, fire, zoning and building,
occupation safety, pension and securities, except for violations or failures so
to comply, if any, that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

    Section 5.10  Board Meetings.  A meeting of the Company's Board of Directors
shall be held at least once per month, unless otherwise agreed by a majority of
directors who are not employees of the Company.


ARTICLE VI.

COVENANTS OF THE PURCHASERS


    Section 6.1  Agreement to Take Necessary and Desirable Actions.  Each
Purchaser agrees to execute and deliver each of the Documents and such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary, desirable or reasonably requested by the Company in
order to consummate or implement as expeditiously as practicable the
transactions contemplated hereby.

    Section 6.2  Compliance with Conditions; Commercially Reasonable
Efforts.  Each Purchaser will use its commercially reasonable efforts to cause
all of the obligations imposed upon it in this Agreement to be duly complied
with, and to cause all conditions precedent to the obligations of the Company
and such Purchaser to be satisfied. Upon the terms and subject to the conditions
of this Agreement, such Purchaser shall use its best efforts to take, or cause
to be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable consistent with Applicable Law to consummate and make
effective in the most expeditious manner practicable the transactions
contemplated hereby.


ARTICLE VII.

CONDITIONS PRECEDENT TO CLOSING


    Section 7.1  Conditions to the Company's Obligations.  The obligations of
the Company hereunder required to be performed on the Closing Date with respect
to the Purchasers shall be subject, at its

17

--------------------------------------------------------------------------------

election, to the satisfaction or waiver (which waiver, if so requested by the
Purchasers, shall be made in writing), at or prior to the Closing, of the
following conditions:

    (a) The representations and warranties of each of the Purchasers contained
in this Agreement shall be true and correct in all material respects on and as
of such Closing Date.

    (b) Each of the Purchasers shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants, contained in this Agreement, to be performed and complied with by
such Purchaser at or prior to the Closing Date.

    (c) All governmental and regulatory approvals and clearances and all
third-party consents necessary for the consummation of the transactions
contemplated at such Closing shall have been obtained and shall be in full force
and effect, and the Company shall be reasonably satisfied that the consummation
of such transactions does not and will not contravene any Applicable Law, except
to the extent any contravention or contraventions, individually or in the
aggregate, could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

    (d) Each of the Purchasers shall have delivered executed by such Purchase or
on its behalf, a Subordination Agreement by and among each Purchaser and
Imperial Bank pursuant to the Loan and Security Agreement entered into as of
September 22, 2001 by and among Imperial Bank and the Company.

    Section 7.2  Conditions to The Purchasers' Obligations.  The obligations of
each of the Purchasers hereunder required to be performed at the Closing shall
be subject, at its election, to the satisfaction or waiver (which waiver, if so
requested by the Company, shall be made in writing), at or prior to the Closing
Date, of the following conditions:

    (a) The representations and warranties of the Company made herein shall be
true and correct in all material respects (disregarding, for purposes of such
determination of materiality, all qualifications in such representations and
warranties regarding "material") as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date (except that
representations and warranties made herein that by their terms speak as of the
date of this Agreement or some other date shall be true and correct only as of
such date).

    (b) The Company shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants, contained in this Agreement, to be performed and complied with by it
at or prior to the Closing Date.

    (c) All documents, instruments, agreements and arrangements relating to the
transactions contemplated by the Documents shall be satisfactory to such
Purchaser, shall have been executed and delivered by the parties thereto and no
party to any of the foregoing (other than the Purchasers) shall have breached
any of its material obligations thereunder.

    (d) (i) Since September 30, 2001, no change, occurrence or development shall
have occurred, been threatened or become known to such Purchaser that could
reasonably be expected to have a Material Adverse Effect on the business,
operations, prospects, properties or condition (financial or other) of the
Company and Screening Services, taken as a whole, which, in the reasonable
judgment of such Purchaser, is or may be materially adverse to the Company and
Screening Services, taken as a whole, and (ii) none of the Purchasers shall have
become aware of any information or other matter relating to the Company (x) of
which the Company (but not the Purchasers) had knowledge on or prior to the date
of this Agreement, (y) that, in such Purchaser's reasonable judgement, is
inconsistent with any information or other matter relating to the Company
disclosed to such Purchaser by the Company or any of its representatives prior
to the date of this Agreement, and (z) would have been viewed by such Purchaser,
in its reasonable judgment, as having materially and adversely altered the total
mix of information made available to

18

--------------------------------------------------------------------------------

such Purchaser prior to the date of this Agreement. For purposes of this Section
7.2(d), the Company shall be deemed to have "knowledge" of a particular fact or
other matter if (I) any individual who is serving, or who has at any time
served, as a director, officer or management-level employee of the Company is
actually aware of such fact or other matter; or (II) a prudent individual
serving as a director, officer or management-level employee of the Company could
be expected to discover or otherwise become aware of such fact or other matter
in the diligent exercise of his or her duties in such capacity.

    (e) Since September 30, 2001, the business of the Company shall have been
operated in compliance with all Applicable Laws, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect on the
Company and Screening Services, taken as a whole.

    (f)  There shall be no litigation, proceeding or other action seeking an
injunction or other restraining order, damages or other relief from a
Governmental Authority or other Person pending or threatened which, in the
reasonable judgment of such Purchaser, would materially adversely affect the
consummation of the transactions contemplated by the Documents on the terms
contemplated hereby and thereby and there shall be no litigation, proceeding or
other action (including, without limitation, relating to environmental matters
or the Benefit Plans) pending or threatened against the Company or Screening
Services which could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

    (g) All governmental and regulatory approvals and clearances and all
third-party consents necessary for the consummation of all of the transactions
contemplated at such Closing shall have been obtained and shall be in full force
and effect, and each of the Purchasers shall be reasonably satisfied that the
consummation of such transactions does not and will not contravene any
Applicable Law, except to the extent any contravention or contraventions,
individually or in the aggregate, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

    (h) The Company shall have delivered to each Purchaser a certificate,
executed by it or on its behalf by a duly authorized representative, dated as of
such Closing Date, certifying that each of the conditions (other than any
condition the fulfillment of which is subject to the reasonable satisfaction of
such Purchaser) specified in this Section 7.2 has been satisfied.

    (i)  Each of the Company, and the Purchasers shall have executed and
delivered each of the Documents, as applicable.

    (j)  Latham & Watkins, special counsel to the Company, and Karol Pollock,
general counsel to the Company, each shall have delivered to the Purchasers an
opinion, dated as of such applicable Closing Date, addressed to the Purchasers,
substantially in the forms attached hereto as Exhibit E-1 and Exhibit E-2,
respectively.


ARTICLE VIII.

MISCELLANEOUS


    Section 8.1  Survival; Indemnification.  

    (a) All representations, warranties, covenants and agreements (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) contained in this Agreement
shall survive such Closing for two years, except that (i) with respect to claims
asserted pursuant to this Section 8.1 before the expiration of the applicable
representation or warranty, such claims shall survive until the date they are
finally liquidated or otherwise resolved, (ii) Sections 3.9, 3.12 and 3.13 shall
survive until the end of the

19

--------------------------------------------------------------------------------

applicable statute of limitations, and (iii) Section 3.2 and this Section 8.1
shall survive indefinitely. All statements as to factual matters contained in
any certificate executed and delivered by the parties pursuant hereto shall be
deemed to be representations, warranties and covenants by such party hereunder.
No claim may be commenced under this Section 8.1 (or otherwise) following
expiration of the survival period, and upon such expiration the Indemnifying
Party shall be released from all liability with respect to claims under each
such section not theretofore made by the Indemnified Party. No right of
indemnity against any claim of a third party shall arise from any
representation, warranty or covenant of an Indemnifying Party herein contained,
unless such third-party claim is filed or lodged against the Indemnified Party
on or prior to the expiration of the survival period provided above, and all
other conditions hereunder are satisfied. A claim shall be made or commenced
hereunder by the Indemnified Party delivering to the Indemnifying Party a
written notice specifying in reasonable detail the nature of the claim, the
amount claimed (if known or reasonably estimable), and the factual basis for the
claim.

    (b) (i) The Company agrees to indemnify and hold harmless each Purchaser and
its partners, Affiliates, officers, directors, employees and duly authorized
agents and each of their affiliates and each other person controlling such
Purchaser or any of their Affiliates within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against all
losses, claims, damages or liabilities resulting from any claim, lawsuit or
other proceeding by any person to which any party indemnified under this clause
may become subject which is related to or arises out of (A) the transactions
contemplated by this Agreement and the other Documents, whether or not
consummated, (B) any breach of, or failure to perform any of the
representations, warranties, covenants or agreements made in any of the
Documents by the Company or (C) any action or omission of the Company or
Screening Services in connection with the transactions contemplated hereby or by
the other Documents, and will reimburse each of the Purchasers and any other
party indemnified under this clause for all reasonable out-of-pocket expenses
(including reasonable counsel fees and disbursements) incurred by such Purchaser
or any such other party indemnified under this clause and further agrees that
the indemnification and reimbursements commitments herein shall apply whether or
not such Purchaser or any such other party indemnified under this clause is a
formal party to any such lawsuits, claims or other proceedings. The foregoing
provisions are expressly intended to cover reimbursement of legal and other
expenses incurred in a deposition or other discovery proceeding. (ii)
Notwithstanding the foregoing clause (i), the Company shall not be liable to any
party otherwise entitled to indemnification pursuant thereto: (A) in respect of
any loss, claim, damage, liability or expense to the extent the same is
determined, in final judgment by a court having jurisdiction, to have resulted
from the gross negligence or willful misconduct of such party or (B) for any
settlement effected by such party without the written consent of the Company,
which consent shall not be unreasonably withheld or delayed.

    (c) If a person entitled to indemnity hereunder (an "Indemnified Party")
asserts that any party hereto (the "Indemnifying Party") has become obligated to
the Indemnified Party pursuant to Section 8.1(b), or if any suit, action,
investigation, claim or proceeding is begun, made or instituted as a result of
which the Indemnifying Party may become obligated to the Indemnified Party
hereunder, the Indemnified Party agrees to notify the Indemnifying Party
promptly and to cooperate with the Indemnifying Party, at the Indemnifying
Party's expense, to the extent reasonably necessary for the resolution of such
claim or in the defense of such suit, action or proceeding, including making
available any information, documents and things in the possession of the
Indemnified Party which are reasonably necessary therefor.

    Notwithstanding the foregoing notice requirement, the right to
indemnification hereunder shall not be affected by any failure to give, or delay
in giving, notice unless, and only to the extent that, the rights and remedies
of the Indemnifying Party shall have been materially prejudiced as a result of
such failure or delay.

20

--------------------------------------------------------------------------------

    (d) In fulfilling its obligations under this Section 8.1, after providing
each Indemnified Party with a written acknowledgment of any liability under this
Section 8.1 as between such Indemnified Party and the Indemnifying Party, the
Indemnifying Party shall have the right to investigate, defend, settle or
otherwise handle, with the aforesaid cooperation, any claim, suit, action or
proceeding brought by a third party in such manner as the Indemnifying Party may
in its sole discretion deem appropriate; provided, however, that (i) counsel
retained by the Indemnifying Party is reasonably satisfactory to the Indemnified
Party and (ii) the Indemnifying Party will not consent to any settlement
imposing any obligations on any other party hereto, unless such party has
consented in writing to such settlement. Notwithstanding anything to the
contrary contained herein, the Indemnifying Party may retain one firm of counsel
to represent all Indemnified Parties in such claim, action or proceeding;
provided, however, that in the event that the defendants in, or targets of, any
such claim, action or proceeding include more than one Indemnified Party, and
any Indemnified Party shall have reasonably concluded, based on the opinion of
its own counsel, that there may be one or more legal defenses available to it
which are in conflict with those available to any other Indemnified Party, then
such Indemnified Party may employ separate counsel to represent or defend it or
any other person entitled to indemnification and reimbursement hereunder with
respect to any such claim, action or proceeding in which it or such other person
may become involved or is named as defendant and the Indemnifying Party shall
pay the reasonable fees and disbursement of such counsel. Notwithstanding the
Indemnifying Party's election to assume the defense or investigation of such
claim, action or proceeding, the Indemnified Party shall have the right to
employ separate counsel at the expense of the Indemnifying Party and to direct
the defense or investigation of such claim, action or proceeding if (A) in the
written opinion of counsel to the Indemnified Party, use of counsel of the
Indemnifying Party's choice could reasonably be expected to give rise to a
conflict of interest, or (B) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party within a reasonable time (as determined in the light of the
facts and circumstances surrounding such event), but in no event shall such time
exceed 20 Business Days, after notice of the assertion of any such claim or
institution of any such action or proceeding. In all other situations, the
Indemnified Party shall have the right to participate in the defense or
investigation of such claim, action or proceeding if the Indemnifying Party
shall authorize the Indemnified Party to employ separate counsel at the
Indemnifying Party's expense or if the fees and expenses of counsel for the
Indemnified Party shall be borne by the Indemnified Party.

    (e) If for any reason (other than the gross negligence or willful misconduct
referred to in subclause (b)(ii) above) the foregoing indemnification by the
Company is unavailable to any Indemnified Party or is insufficient to hold it
harmless as and to the extent contemplated by subclauses (b), (c) and (d) above,
then the Company shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by the
Company and its Affiliates, on the one hand, and the Purchasers and any other
applicable Indemnified Party, as the case may be, on the other hand, as well as
any other relevant equitable considerations.

    Section 8.2  Notices.  All notices, demands, requests, consents, approvals
or other communications (collectively, "Notices") required or permitted to be
given hereunder or which are given with respect to this Agreement shall be in
writing and shall be personally served, delivered by a reputable air courier
service with tracking capability, with charges prepaid, or transmitted by hand
delivery or facsimile, addressed as set forth below, or to such other address as
such party shall have specified most recently by written notice. Notice shall be
deemed given on the date of service or transmission if personally served or
transmitted by facsimile. Notice otherwise sent as provided herein shall be
deemed given on the next business day following delivery of such notice to a
reputable air courier service.

21

--------------------------------------------------------------------------------

    If to the Company, to it at:
 
 
 
 
US SEARCH.com Inc.
5401 Beethoven Street
Los Angeles, CA 90066
Attention: Karol Pollock, General Counsel
Facsimile: (310) 578-5549
 
 
with a copy (which shall not constitute notice) to:
 
 
 
 
Latham & Watkins
633 W. Fifth Street
Los Angeles, CA 90071
Attn: Gary A. Kashar, Esq.
Facsimile: (213) 891-8763
 
 
If to the Purchasers:
 
 
 
 
Pequot Private Equity Fund II, L.P.
500 Nyala Farm Road
West Port, CT 06880
Attention: Carol Holley and Amber Tencic
Facsimile: (203) 429-2400
 
 
with a copy (which shall not constitute notice) to:
 
 
 
 
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Ann Gill, Esq.
Facsimile: (212) 259-6333

    Section 8.3  Governing Law.  This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York, including without limitation, sections 5-1401
and 5-1402 of the New York General Obligations Law and New York Civil Practice
Laws and Rules 327(b), and each party hereto submits to the non-exclusive
jurisdiction of the state and federal courts within the County of New York in
the State of New York.

    Section 8.4  Entire Agreement.  This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties or their Affiliates, whether oral or written,
with respect to the subject matter hereof.

    Section 8.5  Modifications and Amendments.  No amendment, modification or
termination of this Agreement shall be binding upon any other party unless
executed in writing by the parties hereto intending to be bound thereby.

    Section 8.6  Waivers and Extensions.  Any party to this Agreement may waive
any right, breach or default which such party has the right to waive, provided
that such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of

22

--------------------------------------------------------------------------------

time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.

    Section 8.7  Titles and Headings.  Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

    Section 8.8  Exhibits and Schedules.  Each of the annexes, exhibits and
schedules referred to herein and attached hereto is an integral part of this
Agreement and is incorporated herein by reference.

    Section 8.9  Expenses; Brokers.  Provided that the Closing shall have
occurred, the Company shall pay or cause to be paid, all reasonable and
documented out-of-pocket fees and expenses incurred by each of the Purchasers
and their respective Affiliates for the Closing, and in connection with the
transactions contemplated by this Agreement, the other Documents and all matters
related thereto (including, without limitation, reasonable fees of counsel).
Each of the parties represents to the others that neither it nor any of its
Affiliates has used a broker or other intermediary, in connection with the
transactions contemplated by this Agreement for whose fees or expenses any other
party will be liable and respectively agrees to indemnify and hold the others
harmless from and against any and all claims, liabilities or obligations with
respect to any such fees or expenses asserted by any person on the basis of any
act or statement alleged to have been made by such party or any of its
Affiliates.

    Section 8.10  Press Releases and Public Announcements.  All press releases
and similar public announcements relating to the transactions contemplated by
the Documents shall be made only if mutually agreed upon by the Company and the
Purchasers, except to the extent that such disclosure is, in the opinion of
counsel, required by law or by stock exchange regulation; provided that any such
required disclosure shall only be made, to the extent consistent with law, after
consultation with the Purchasers.

    Section 8.11  Assignment; No Third Party Beneficiaries.  This Agreement and
the rights, duties and obligations hereunder may not be assigned or delegated by
either the Company or any of the Purchasers without the prior written consent of
the other parties hereto; provided that any Purchaser may assign or delegate its
rights, duties and obligations hereunder to a Permitted Transferee or to such
other person as may be reasonably satisfactory to the Company. Except as
provided in the preceding sentence, any assignment or delegation of rights,
duties or obligations hereunder made without the prior written consent of the
other parties hereto shall be void and of no effect. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and permitted assigns. This
Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Sections 8.1 and 8.12.

    Section 8.12  Severability.  This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

    Section 8.13  Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument. All documents
and closing deliveries for the transactions contemplated by this Agreement and
the other Documents may be delivered by a party at the Closing via facsimile;
provided, that, the originally executed signature pages and original documents
are delivered to the appropriate parties within two business days following the
Closing.

23

--------------------------------------------------------------------------------

    Section 8.14  Further Assurances.  Each party hereto, upon the request of
any other party hereto, shall do all such further acts and execute, acknowledge
and deliver all such further instruments and documents as may be necessary or
desirable to carry out the transactions contemplated by this Agreement,
including, in the case of the Company, such acts, instruments and documents as
may be necessary or desirable to convey and transfer to each Purchaser the Notes
and Warrants to be purchased by it hereunder.

    Section 8.15  Remedies Cumulative.  The remedies provided herein shall be
cumulative and shall not preclude the assertion by any party hereto of any other
rights or the seeking of any remedies against the other party hereto.

    * * *

24

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

    COMPANY:
US SEARCH.COM INC.,
a Delaware corporation
 
 
By:
/s/ BRENT N. COHEN   

--------------------------------------------------------------------------------

    Name: Brent N. Cohen     Title: Chief Executive Officer
 
 
PURCHASER:
PEQUOT PRIVATE EQUITY FUND II, L.P.,
a Delaware limited partnership,
By: Pequot Capital Management, Inc., its
Investment Manager
 
 
By:
/s/ KEVIN E. O'BRIEN   

--------------------------------------------------------------------------------

    Name: Kevin E. O'Brien     Title: General Counsel

S–1

--------------------------------------------------------------------------------




SCHEDULE 1
INFORMATION ON PURCHASERS


PURCHASER


--------------------------------------------------------------------------------

  PRINCIPAL AMOUNT
OF NOTE

--------------------------------------------------------------------------------

  NUMBER OF
WARRANTS

--------------------------------------------------------------------------------

1. Pequot Private Equity Fund II, L.P.   $3,500,000   1,117,497

Schedule 1

--------------------------------------------------------------------------------


EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT


Incorporated by reference to Exhibit 10.3 to this report on Form 8-K.

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF NOTE


Incorporated by reference to Exhibit 4.1 to this report on Form 8-K.

--------------------------------------------------------------------------------


EXHIBIT C

FORM OF WARRANT


Incorporated by reference to Exhibit 10.2 to this report on Form 8-K.

--------------------------------------------------------------------------------


EXHIBIT D

PROPRIETARY RIGHTS AGREEMENT


Delivered separately.

--------------------------------------------------------------------------------


EXHIBIT E-1

FORM OF LATHAM & WATKINS OPINION


Delivered separately.

--------------------------------------------------------------------------------


EXHIBIT E-2

FORM OF GENERAL COUNSEL OPINION


Delivered separately.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



PURCHASE AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. SALE AND PURCHASE OF SECURITIES
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
ARTICLE V. COVENANTS OF THE COMPANY
ARTICLE VI. COVENANTS OF THE PURCHASERS
ARTICLE VII. CONDITIONS PRECEDENT TO CLOSING
ARTICLE VIII. MISCELLANEOUS
SCHEDULE 1 INFORMATION ON PURCHASERS
EXHIBIT A FORM OF REGISTRATION RIGHTS AGREEMENT
EXHIBIT B FORM OF NOTE
EXHIBIT C FORM OF WARRANT
EXHIBIT D PROPRIETARY RIGHTS AGREEMENT
EXHIBIT E-1 FORM OF LATHAM & WATKINS OPINION
EXHIBIT E-2 FORM OF GENERAL COUNSEL OPINION
